Citation Nr: 0725116	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  98-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability. 

2.  Entitlement to an increased rating for residuals of a 
medial meniscus tear of the right knee other than arthritis, 
currently rated as 20 percent disabling.   

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  

4.  Entitlement to rating in excess of 10 percent for 
bilateral tinnitus, to include separate evaluations for each 
ear.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1959.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

The issue of entitlement to service connection for 
hypertension, to include as secondary to service connected 
disability, is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.

In written communication and testimony to the Board, the 
veteran raised the issue of entitlement to an increased 
rating for arthritis of the right knee, for which a separate 
10 percent rating has been assigned in addition to the 20 
percent rating assigned for residuals of a meniscus tear of 
the right knee.  The RO is directed to conduct all indicated 
development and adjudication of this issue.




FINDINGS OF FACT

1.  Residuals of a medial meniscus tear of the right knee, 
other than arthritis, do not include ankylosis, severe 
recurrent subluxation or lateral instability, or malunion of 
the tibia and fibula with marked knee or ankle disability.   

2.  At the November 2006 hearing, the veteran withdrew his 
appeal with respect to the issue of entitlement to an 
increased rating for bilateral hearing loss.  

3.  The veteran's service-connected tinnitus is assigned the 
maximum rating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a medial meniscus tear of the right knee other 
than arthritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5262 (2006).     
 
2.  The criteria for withdrawal of the substantive appeal by 
the veteran with respect to the issue of entitlement to a 
rating in excess of 10 percent for bilateral hearing loss 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, letters dated in October 2002, 
February 2003, August 2004, December 2004 and March 2006 
satisfied the duty to notify provisions.  As for the duty to 
assist, the veteran's service medical records have been 
obtained, along with VA medical records.  The veteran has 
been afforded VA examinations.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis 

A.  Right Knee Medial Meniscus Tear 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in 


the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The criteria for rating knee disabilities are codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  Evaluations 
of 10, 20, and 30 percent are assigned when there is 
recurrent subluxation or lateral instability that is slight, 
moderate, and severe, respectively, under Diagnostic Code 
5257.   

A 20 percent rating is warranted under Diagnostic Code 5258 
for semilunar dislocated cartilage manifested by frequent 
episodes of "locking," pain, and effusion into the joint.  
The only rating assignable under Diagnostic Code 5258 is a 20 
percent rating.  

Impairment due to malunion of the tibia and fibula resulting 
in a slight knee or ankle disability warrants a 10 percent 
disability rating.  Diagnostic Code 5262.  Moderate knee or 
ankle disability resulting from such impairment warrants a 20 
percent disability rating.  Id.  Marked knee or ankle 
disability resulting from such impairment warrants a 30 
percent disability rating. 

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that when limitation of motion due to arthritis 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Evaluations of 10, 20, and 30 percent disabling are assigned 
when flexion of the knee is limited to 45 degrees, 30 
degrees, and 15 degrees, respectively, under Diagnostic Code 
5260.  The normal range of motion of the leg is from 140 
degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, 
Plate II. 

Service connection for a right knee strain was granted by a 
January 1960 rating decision.  A noncompensable rating was 
assigned.  Evidence of record at that time included reports 
from January 1960 VA examination that showed the veteran 
describing locking and pain in the right knee but  hat showed 
"no pathology" in either knee.  This noncompensable rating 
was continued until July 2000, at which time a rating 
decision assigned a 20 percent rating by analogy to 
Diagnostic Code 5258, and listed the service connected 
disability as "medial meniscus tear, right knee."  This 
action followed January 1999 and November 1999 VA 
examinations that showed deterioration in the right knee, and 
that referenced a magnetic resonance imaging scan of July 
1997 that demonstrated a tear of the medial meniscus and 
degenerative changes.  Upon examination of the right knee in 
November 1999, atrophy was demonstrated and range of motion 
was from full extension to 110 degrees of flexion.  

Thereafter, a July 2002 rating decision found that clear and 
unmistakable error had been demonstrated in the July 2000 
rating decision to the extent that it declined to include an 
additional 10 percent rating for arthritis of the right knee.  
As such, the July 2002 rating decision listed the pertinent 
service connected disability as meniscal tear of the right 
knee, rated 20 percent under Diagnostic Code 5258, and 
arthritis of the right knee, rated 10 percent under 
Diagnostic Code 5003.  This 10 percent rating has been 
confirmed and continued until the present time.  

In January 2003, the veteran underwent arthroscopic surgery 
of the right knee, and the RO by way of rating action in 
January 2003 assigned a temporary 100 percent rating for 
convalescence under 38 C.F.R. § 4.30 effective from January 
14, 2003.  Effective from May 1, 2003, the knee disability 
was again rated as 20 percent disabling under Diagnostic Code 
5258.  The temporary 100 percent convalescence rating was 
extended through August 2003 by a February 2004 rating 
decision, with a 20 percent rating again assigned under 
Diagnostic Code 5258 effective from September 1, 2003.  This 
20 percent rating has been confirmed and continued until the 
present time.  This action followed receipt of a June 2003 
report from a VA examiner that indicated that the veteran 
needed continual physical therapy for his right knee, and 
recommended that the veteran not return to work until 
September 1, 2003.  

At the most recent VA examination of the right knee in July 
2005, the veteran described daily pain in his right knee.  He 
stated that he used to suffer from locking in his right knee 
prior to surgery on this knee, but that he had no locking 
since the surgery.  Treatment consists of ibuprofen which the 
veteran said helped his condition.  He described "flare-
ups" of pain with strenuous activity, and it was indicated 
the veteran used a cane.  No dislocations were described, and 
it was indicated that veteran rarely missed work due to his 
knee prior to retiring.  Motion in the knee was from full 
extension to 95 degrees of flexion.  There was pain on 
motion, and motion stopped with the pain.  No edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement was demonstrated.  
There was crepitus and the veteran walked with a limp.  There 
was no ankylosis and no leg length shortening.  No 
inflammatory arthritis was demonstrated.  

As set forth above, arthritis is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 
5003.  Therefore, any limitation of motion in the right knee 
is contemplated by the rating assigned for arthritis under 
Diagnostic Code 5003, a matter not at issue that has been 
referred to the RO.  

Also as indicated above, the maximum assignable rating under 
Diagnostic Code 5258 is the 20 percent rating currently in 
effect.  As such, increased compensation cannot be assigned 
under this diagnostic code.  With regard to other diagnostic 
codes pertaining to the knee that provide for a rating in 
excess of 20 percent, because the most recent clinical 
evidence above showed no "dislocations" in the knee or 
otherwise demonstrated recurrent subluxation or instability, 
a 30 percent rating cannot be assigned under Diagnostic Code 
5257.  In addition, because no ankylosis is demonstrated, a 
30 percent rating cannot be assigned under Diagnostic Code 
5256.  Finally, as it is not demonstrated that there is 
malunion of the tibia or fibula, a 30 percent rating cannot 
be assigned under Diagnostic Code 5262.  
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required frequent 
hospitalizations due to his right knee disorder, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 20 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  
 
Finally, in reaching the above decisions the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for residuals of a medial meniscus 
tear of the right knee other than arthritis, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
B.  Bilateral Hearing Loss 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  The veteran at the hearing before the Board 
withdrew his claim for an increased rating for bilateral 
hearing loss.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to his issue 
and it is dismissed.

C.  Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is 


assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  The Federal Circuit noted that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Id.  Finding that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

Therefore, the veteran' claim for separate 10 percent ratings 
for each ear for his service-connected tinnitus must be 
denied under both the new and old versions of the regulation.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


ORDER

A rating in excess of 20 percent for residuals of a medial 
meniscus tear of the right knee other than arthritis is 
denied.     

The claim for a rating in excess of 10 percent for bilateral 
hearing loss is dismissed.  

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

REMAND

While the veteran clarified in his hearing before the Board 
that he claims that he has developed hypertension as a result 
of all of his service-connected disabilities, the claim has 
been developed as if he was limiting his appeal to service 
connection for hypertension as secondary to dysthymia.  In 
addition, the VA examiner who rendered an opinion following 
the November 2004 examination finding no relationship between 
the veteran's service-connected dysthymia and hypertension, 
after noting that he was not a psychiatrist, stated that an 
opinion from a psychiatrist as to the relationship between 
dysthymia and hypertension "might be" more determinative of 
this matter.  

Accordingly, the case is remanded for the following actions:

1.  The claims file is be forwarded to a 
psychiatrist who is to render an opinion 
to whether the veteran's hypertension is 
the result of the service-connected 
dysthymia, to include by way of 
aggravation.  The examiner must also 
comment upon whether any medication taken 
for a service-connected disorder caused 
or aggravated the veteran's currently 
diagnosed hypertension.  A complete 
rationale for the opinion must be 
provided.  The report prepared must be 
typed.

2.  The RO should develop and adjudicate 
the claim for service connection for 
hypertension as secondary to all of the 
veteran's service connected disabilities.  
Any examinations felt to be necessary for 
this adjudication should be conducted.  

3.  If the above adjudication does not 
result in a grant of service connection 
for hypertension, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


